DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases such as “Provided is” should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, an antecedent basis for “the front end of a barrel cylinder” (see lines 1-2) and “the rear end of the barrel cylinder” (both occurrences, see lines 2 and 3) has not been defined.
In regard to claim 2, an antecedent basis for “the rear end of the inner barrel” (see line 3) has not been defined.
In regard to claim 5, an antecedent basis for “the interior side” (see lines 2-3) and “the rear end of the inner barrel” (see line3) has not been defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheu (U. S. Patent 7,959,368).
In regard to claim 1, the Sheu reference discloses a cosmetic applicator in which an applying part is provided at a front end of a barrel cylinder 2, 21, 4 (see Figures 2A, 2B and 3) and a cosmetic stored in a rear of the barrel cylinder wherein a resilient member 22 is mounted to the rear end of the barrel cylinder.
In regard to claim 2, the barrel cylinder has an outer barrel 4 and an inner barrel 2 accommodated inside the outer barrel 4 wherein the resilient member 22 is mounted to a rear end of the inner barrel 12.
In regard to claims 3 and 4, the resilient member 12 is shown to be a spring of coil portion formed by winding a single wire (see Figures 4 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sheu in view of Cliff (U.S. Patent 431,250).
In regard to claim 5, the resilient member 22 in the Sheu device is a single wound structure wherein an interior side of the resilient member is fitted to the rear end of the inner barrel (see Figures 2A and 2B).  Although the resilient member 22 does not include a tapered portion on the side fitted to the rear end of the inner barrel, attention is directed to the Cliff reference, which discloses such resilient members commonly include tapered ends in order to bring the helices of the spring successively into action as the load of the spring is increased (see page 1, lines 9-17).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the resilient member 22 in the Sheu device can be tapered at the end fitted to the rear end of the inner barrel in order to bring the helices of the spring successively into action as the load of the spring is increased should a user/manufacturer so choose to employ a resilient member with such a characteristic.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sheu in view of Cliff and Hohl et al. (US 2010/0065996, hereinafter Hohl).
In regard to claims 6-9, although the resilient member 22 in the Sheu device does not include single wound tapered portion at one end and a double winding portion at the other, as discussed above, the resilient member can obviously be designed to have a tapered end portion.  Further, attention is directed to the Hohl reference, which discloses another resilient member wherein the resilient member is formed from single wire with a double winding portion (see the abstract and paragraph 11) in order to increase the life span of the spring (see paragraph 0002).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the resilient member 22 in the Sheu device can include an end which has a double winding portion in order to increase the life span of the spring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The McCauley et al reference is cited as being directed to the state of the art as a teaching other another cosmetic applicator having a resilient member 18 secured to the rear end of the inner barrel.
The Stager reference is cited as being directed to the state of the art as a teaching of a coil spring with a tapered portion.
The DeMoss et al. reference is cited as being directed to the state of the art as a teaching of a coil spring which is formed from a single wire and includes a double winding.


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
4/18/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754